Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 1 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 2 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 3 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 4 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 5 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 6 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 7 of 8
Case 18-19530-SLM   Doc 33   Filed 11/07/18 Entered 11/07/18 19:37:52   Desc Main
                             Document     Page 8 of 8
